 

 

Case 1:18-cv-08421-AKH Document 46 Filed 03/31/20 Page 1 of 4

 

al
THE CiTy OF NEw YORK

ogee eo SORRCOR LAW DEPARTMENT
* AMATULLAH K. BOOTH
Corporation Counsel 100 CHURCH STREET epee Conmeel
NEW YORK, NY 10007 Tel.: (212) 356-3534
Fax: (212) 356-3509
abooth@law.nyc.gov

March 31, 2020
VIA ECF

Honorable Alvin K. Hellerstein
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Nakia Taylor v. City, et al.

18 CV 8421 (AKH)(RWL)
Your Honor:

 

I am the Senior Counsel in the Special Federal Litigation Division of the New
York City Law Department representing the City and Lieutenant Christopher Siani in this matter.
Defendants write with the consent of plaintiff's counsel, Nicholas Mindicino, Esq., to
respectfully request that the Court stay the present civil proceeding in its entirety for ninety (90)
days in light of the recent developments surrounding the COVID-19 pandemic.

 

By way of background, Plaintiff commenced the instant lawsuit against the City of New
York, the New ‘York City Police Department ("NYPD"), and Lieutenant Christopher Siani,
alleging, inter alia, that on or about July 6, 2017, Plaintiff was falsely arrested and assaulted by
Lieutenant Christopher Siani, of the NYPD. (See Amended Complaint dated July 19, 2019, ECF
Docket Entry No. 31).

 

On October 28, 2019, fact discovery in this action closed. See Civil Docket Entry No. 38.
Thereafter, during the February 28, 2020 status conference that was converted to a settlement
conference, the Court set a schedule for the Parties’ completion of expert discovery, ordering (1)
production of Defendants’ expert report by March 27, 2020, (2) depositions of the defense and
plaintiff's experts by April 10, 2020, and (3) a post-expert discovery status conierence was
ordered for April 24, 2020. See Civil Docket Entry No. 45.

a
To date, the parties have diligently engaged in discovery. Plaintiff's independent medical
examination (hereinafter “IME”) was performed on March 17, 2020. However, certain medical
records of Plaintiff needed for Defense’s expert’s review, have not yet been received, likely due

l
